Citation Nr: 1628931	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal. Jurisdiction of the Veteran's claims files is currently at the Lincoln, Nebraska RO. 

In January 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the Veteran's claims file.

This claim was previously before the Board in September 2014, where the issue was remanded for additional examination.


FINDINGS OF FACT

1.  The Veteran's nonservice-connected disabilities for pension purposes include anxiety (30 percent disabling), a low back disability (10 percent disabling), bilateral knee disabilities (10 percent disabling, each), and otitis externa (noncompensably disabling).

2.  The Veteran is in receipt of service connection for hearing loss, rated 10 percent disabling.

3.  The Veteran does not have one nonservice-connected disability ratable at 60 percent or more, or a single disability rated at 40 percent or more with additional nonservice-connected disabilities to bring the combined disability rating to 70 percent or more.

4.  The Veteran's disabilities are not productive of total disability, and are not sufficient to preclude the average person from following a substantially gainful position.

5.  The Veteran is not permanently and totally disabled due to nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 1523 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 4.17, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A November 2010 letter provided appropriate notice to the Veteran regarding the medical or lay evidence that is necessary to substantiate the claim on appeal.

The record contains VA and private treatment records.  The Veteran has indicated he is in receipt of Social Security retirement benefits, but has not indicated he is in receipt of Social Security disability benefits.  The Veteran has additionally been afforded VA examinations in 2011 and 2014, with opinions regarding the impact of his disabilities on his employability.


Nonservice-connected Pension

Basic entitlement to non-service-connected pension exists if a veteran meets the service requirement and is permanently and totally disabled, not the result of the veteran's willful misconduct.

In this case, the Veteran served on active duty for 90 days or more during a period of war; and therefore, meets the service requirement for nonservice-connected pension benefits.

VA will consider a veteran to be permanently and totally disabled if he is (1) a patient in a nursing home for long-term care because of a disability, or determined to be disabled for Social Security Administration (SSA) purposes.  38 U.S.C.A. § 1502; 38 C.F.R. § 3.3.  Evidence of record indicates the Veteran is not in a nursing home or in receipt of SSA disability benefits. 

In the absence of these circumstances, a finding of permanent and total disability requires rating each disability under the appropriate diagnostic code of the Schedule for Rating Disabilities, to determine whether the veteran has a combined 100 percent schedular rating for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).  In this case, the Veteran does not have a combined 100 percent schedular rating for pension purposes.  

Alternatively, a veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he is unemployable as a result of disability reasonably certain to continue throughout the life of the person; or suffering from a lifetime disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.3, 3.340, 4.15.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; will be considered to be permanent total disability.  38 C.F.R. § 4.15.  In the Veteran's case, the circumstances listed do not apply, and therefore the determination as to whether the Veteran meets the criteria for a permanent and total rating is based on his disability evaluations.

For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  The percentage requirements of 38 C.F.R. § 4.16  are as follows: if there is only one disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him unemployable.  See 38 C.F.R. § 4.17.

For the purposes of determining whether or not a veteran is permanently and totally disabled, ratings for service-connected disabilities may be combined with ratings for non-service-connected disabilities.  38 U.S.C.A. § 1523.  If a veteran's combined disability is less than 100 percent, as in this case, he must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.341.

Where the evidence of record establishes that an applicant for pension fails to meet the disability requirements based on the percentage standards, but meets the basic entitlement criteria, and is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, the claim will be referred for extraschedular evaluation.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

The Veteran contends that his NSC disabilities render him unemployable and seeks NSC pension benefits. 

For pension purposes, the Veteran's disabilities are as follows: anxiety (30 percent disabling), a low back disability (10 percent disabling), bilateral knee disabilities (10 percent disabling, each), hearing loss (10 percent disabling-service connected) and otitis externa (noncompensably disabling). 

Regarding the Veteran's anxiety, the RO assigned a 30 percent rating under Diagnostic Code 9400.  Under the General Rating Formula for Mental Disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400.  A higher 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

In October 2014, the Veteran was afforded a VA mental health examination.  The examiner felt the Veteran's anxiety disorder resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This is the criteria for a 10 percent rating under the General Formula for Mental Disorders.  The Veteran reported he lost his job about two years ago and since then has had financial troubles.  The VA examiner cited a July 2010 VA treatment record where the Veteran reported he used to work doing contracting work and as a courier for his own service.  He has had a hard time finding work after he lost his job because he was working for himself and was not able to find another job.  Over the past month, he had to move out of his house and was living at the Stephen house, which he stated was "difficult for him."  The Veteran had symptoms of depression, including low mood and guilty thoughts.  He endorsed symptoms of anxiety and stated that he had been a worrier for most of his life.  He has a general feeling of anxiety but he does "ok socially and does not get nervous in large crowds."  He had a history of alcohol use.  In September 2014, the Veteran reported he was going to AA meetings and would attend their holiday celebrations.  He was also thinking of going to Atlanta for their AA International Celebration in July 2015.  He spent his time reading, in the library or working out.  

During his January 2013 Board hearing, the Veteran testified that his anxiety impacted his concentration, and he had trouble "keeping [his] mind on what [he's] doing."  He reported panic attacks, which would occur when he was thinking about things that bothered him-his health or finances.  He reported that his medication helped his anxiety level, but that when he was not having a panic attack he still maintained a level of anxiety.  He did not have control over, nor was he able to predict, when he might have a panic attack.  

Based on a review of his treatment records and the 2014 VA examination, the Board finds that the 30 percent evaluation assigned for the Veteran's anxiety disorder is accurate and a higher rating is not warranted.  His 30 percent rating contemplates panic attacks, mild memory loss, depressed mood and anxiety.

The Veteran's low back disability has been provided a 10 percent evaluation under DC 5237-5003.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 38 C.F.R. § 4.71a. 

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

During his October 2014 VA examination, the Veteran reported that he underwent spine surgery in 1988, likely a discectomy.  Prior to surgery he had been experiencing back pain and sciatica.  "At present, however, the Veteran is describing no sciatica or radiculopathy symptoms, but dues describe some low back pain, stiffness, achiness, and tightness as affecting the midline lumbar region with some pain and spasming that can affect the paralumbar musculature and in particular, ongoing pain to the right paralumbar region.  He stated that prolonged standing and overexertion with bending, lifting and twisting can potentially flare up the condition resulting in increased pain and decreased range of motion.  During the examination, the Veteran was noted to have degenerative arthritis of the spine with forward flexion to 85 degrees, and objective painful motion beginning at 75 degrees.  He had extension to 25 degrees with objective painful motion at 15 degrees.  After repetitive testing, the Veteran had forward flexion to 80 degrees and extension to 20 degrees.  His combined range of motion (from the lowest available numbers) was 170 degrees. The Veteran did not have muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait or spinal contour.  

During his January 2013 Board hearing, the Veteran testified  that his back pain ranged from "annoying discomfort" to "quite severe."  He sated it impacted "the type of work [he] can do" because he is limited from performing jobs that require heavy lifting or a great deal of physical labor.  He stated that the annoyance of the pain would cause him to be tired while trying to work.  He was doing "heavy construction" at the time of his back surgery, and could not go back to that work afterwards.  

Based on a review of his treatment records and the 2014 VA examination, the Board finds that the 10 percent evaluation assigned for the Veteran's low back disorder is accurate and a higher rating is not warranted.  The Veteran had forward flexion to at least 75 degrees and a combined range of motion of his thoracolumbar spine to 170 degrees, without muscle spasm or guarding.  He additionally did not have any neurological symptoms associated with his low back disability warranting an additional, separate, rating.

In the November 2014 Supplemental Statement of the Case (SSOC), the RO found that the Veteran's bilateral knee disabilities warranted a 10 percent evaluation each due to painful motion of the knees.  

Included within 38 C.F.R. § 4.71a  are multiple Diagnostic Codes (DCs) that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  Many are not applicable in this case; however, limitation of flexion is pertinent.

Diagnostic Code 5260 pertains to limited flexion of the knee. Flexion limited to 60 degrees is noncompensable.  A 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Also, DC 5003 which relates to degenerative arthritis, provides a 10 percent rating for each major joint or group of minor joints affected by limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The October 2014 VA examination noted that the Veteran was diagnosed with bilateral knee degenerative joint disease.  The Veteran reported flare-ups of knee symptoms with increased pain, decreased range of motion, difficulty with prolonged weight bearing and difficulty with high impact activity.  The Veteran had right knee flexion to 135 degrees with objective painful motion at 125 degrees.  He had left knee flexion to 130 degrees, with objective painful motion starting at 120 degrees.  He had full, painless extension of both knees.  Repeat range of motion testing resulted in decreased right knee flexion to 130 degrees and left knee flexion to 125 degrees.  His muscle strength and joint stability tests were all normal.  He had no history of recurrent patellar subluxation or dislocation.  X-rays showed moderate bilateral degenerative joint disease and bilateral chondrocalcinosis.  

Based on a review of his treatment records and the 2014 VA examination, the Board finds that the 10 percent evaluations assigned for each of the Veteran's knees are accurate and higher ratings are not warranted.  The Veteran does not have flexion limited to 30 degrees, which is required for an increased rating based on range of motion.  He does not have limited extension or instability, or any of the other enumerated knee disabilities for which increased or separate ratings are possible. 

In addition to his non-service connected disabilities, the Veteran is service connected for bilateral hearing loss, with a 10 percent rating assigned.  Hearing loss is rated based on 38 C.F.R. § 4.85 , Diagnostic Code 6100, which provides criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores. Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85 ; there is no room for subjective interpretation. Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).

The Veteran was initially afforded a VA audio examination in September 2010.  Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz  were of 15, 70, 70, and 70 decibels, respectively, for an average of 56.25 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 25, 85, 65 and 65 decibels, respectively, with an average of 55 decibels.  Speech discrimination scores were reported as 84 percent in both ears.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

Application of 38 C.F.R. § 4.85 Table VI to the September 2010 examination results in assignment of a Roman Numeral II for both ears.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The Veteran's right ear hearing loss meets the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86 because his puretone threshold at 100 Hertz was less than 30 decibels, and was 70 decibels at 2000 Hertz.  Based on this, he can be assigned a Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever is higher.  Table Via provides a Roman Numeral IV for his right ear.  However, this still results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.

The Veteran was afforded VA audio examination in November 2011.  Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz  were of 15, 65,70, and 75 decibels, respectively, for an average of 56 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 20, 60, 60 and 65 decibels, respectively, with an average of 51 decibels.  Speech discrimination scores were reported as 84 percent in the right ear and 86 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

Application of 38 C.F.R. § 4.85 Table VI to the November 2011 examination results in assignment of a Roman Numeral II for both ears.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86 .

The Veteran's hearing loss has been rated as 10 percent by the RO, and the Board will continue to use this rating.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a nonservice-connected disability pension.  The Board notes that service connection is currently in effect only for hearing loss, rated as 10 percent disabling.  His combined rating for pension purposes is 60 percent.  The Veteran does not, therefore, qualify for a combined 100 percent schedular rating, nor does he have one disability rated at 60 percent or higher or two or more disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

In addition to not meeting the scheduler criteria delineated above, the evidence shows that the Veteran is not prevented from following substantially gainful employment due to his disabilities.

A July 2010 VA mental health initial evaluation noted the Veteran had lost his job about two years ago, and he was having a hard time finding a job because he was working for himself.  An October 2010 record noted the Veteran graduated from high school and took general education courses at the University of NE at Omaha for a year.  He also completed an electrician's apprenticeship for the railroad in 1981.  His employment history included construction work, work with the railroad, family farm work, and contract delivery work from 1992 to 2008.  He had sporadic employment or unemployment since 2008.  The Veteran identified his strengths as his history of employment, post-high school education, and being a hard worker.  He flet his anxiety and current unemployment status were barriers to employment. 

During the September 2010 VA hearing loss examination the Veteran reported the functional impact of his hearing loss was poor social interactions, difficulty following instructions and hearing difficulty.

During the November 2011, the Veteran described the functional impact of his hearing loss as having to ask others to repeat themselves frequently.  

On his November 2011 General Medical examination, the examiner noted that the Veteran was well-nourished, well-built, and muscular with a normal gait.  He was very talkative and anxious.  His ear examination was normal, and his hearing was "grossly normal."  

During his VA mental health examination the Veteran reported he lost his job two years prior and has since had financial troubles.  "He used to work doing contracting work and doing his own courier service.  He had a hard time finding work after he lost his job because he was working for himself and was not able to find another job."   He stated he loved to read, and spent a lot of time reading.  He also worked out at least three times per week.  He completed high school before his military service.  After service he worked for the railroad as a track repairman and an electrician.  He was self-employed doing courier work from 1992 to 2008.  He had not worked since 2008 other than volunteer work.  "He says the economy has been such that he has been [un]able to get into other work.  He has also helped his brother and cousin with some farming labor."  On mental status evaluation the Veteran was noted to be polite, and smiled easily.  He appeared anxious and would whistle during times when entering data, or stretch, etc.  He reported reasonably good sleep.  He described his mood as being calm, excited sometimes when accomplishing things, more excited than anxious.  He "tried to keep an even keel."  He reported alcohol use in service and post service, but he did not use alcohol at the time of the examination.  The examiner noted that the Veteran's generalized anxiety disorder, "in and of itself [would not] prohibit the veteran from substantially gainful employment."  The Veteran stated that he felt he was doing "pretty good right now."

In December 2012, the Veteran was "volunteering, exercising, going to AA meetings, reading books and he will apply for Social Security retirement."  A September 2014 VA treatment record noted that the Veteran went to Alcoholics Anonymous meetings and was considering attending their holiday celebrating and to go to Atlanta for their international celebration for their 80th anniversary.  He continued to volunteer work at the facility, go to the library, read books and workout twice a week.  

During his January 2013 Board hearing, the Veteran stated the last time he worked was in June 2008.  He stated he volunteered to set up and take down set ups for parties, held in the building where he was living.  He liked volunteering to help out, but did not get paid.  He stated, on his previous jobs, he was able to get along with the people he worked with, and that his employment did not include direct supervision from a boss, so he did not have experience with his reaction in that setting.  He stated that when he worked for the railroad he was able to get along with his supervisor.  He felt that his anxiety was the primary reason he was unable to work, with his back disability secondary, and his hearing loss third.  The Veteran also reported that his employment since he left the service was physical.  

During his 2014 examination, the examiner noted the Veteran's otitis externa was not present, and so there was no functional impairment to any typical occupation.  Regarding his low back and bilateral knee disorders, the Veteran would "likely have difficulty performing occupational duties that require prolonged weightbearing, bending, lifting, twisting, carrying, climbing, crawling, squatting or kneeling...however, [he] would not likely be precluded from following or maintaining substantially gainful employment that would be of a sedentary nature or even of a low to light physical activity" level.

During the October 2014 mental health examination noted the Veteran reported regular contact with his family, including an annual picnic and that they are available if he wants to keep in touch.  He also had a couple of friends he would visit and he is active in AA and attends their functions, such as picnics, and keeps in touch with people there on a regular basis.  He attended AA meetings a couple times a week.  He reported he did some volunteer work at the place where he lives, cleaning up the clubhouse after gathering, on a non-paid basis.  He spent his time reading a lot and he belonged to a 24 hour gym and would go there three to four times per week to work out.  When asked about his mood, the Veteran reported that there were times he was calm and times he was excited, and he "may feel sad and lonely, but try to ward those off and work on peace and serenity."  

The October 2014 examiners were asked to provide an addendum opinion which addressed whether the Veteran was a) unemployable as a result of a disability reasonably certain to continue throughout the life of the Veteran, b) suffering from any disability or disabilities sufficient to render it impossible for the average person to follow a substantially gainful employment and such disability or disabilities will continue throughout the life of the Veteran; or c) suffering from any disease or disorder justifiably determined to render the Veteran permanently and totally disabled.  The examiners from both the physical and mental health examinations conferred, and in November 2014 noted that the combined impact of the Veteran's disabilities did not render him unemployable as a result of a disability reasonably certain to continue throughout his life.  He did not suffer from a disability or disabilities sufficient to render it impossible for the average person to follow substantially gainful employment, and the Veteran did not suffer from any disease or disorder justifiably determined to render him permanently and totally disabled.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to nonservice-connected pension benefits.  The evidence shows that the Veteran does not meet the necessary schedular criteria for a permanent and total disability rating.  In addition, the preponderance of the competent evidence shows that the Veteran is not prevented from following substantially gainful employment due to a disability or combination of disabilities.  The Veteran felt that his anxiety first and his low back disability second impacted his ability to work.  The VA examiner's noted that the Veteran's anxiety was mild to moderate.  He described social contacts with family, friends and other AA members.  He also testified that in prior jobs he had good interactions with his coworkers and supervisors.  Although he was noted to have an anxious mood during the examinations, but the 2011 examiner did not believe his anxiety would prohibit his ability to maintain substantially gainful employment.  Regarding his back and knee disabilities, the Veteran was noted to have limitations towards physical employment, but that he would likely be able to maintain sedentary or low to light physical level employment.  His hearing loss was noted to impact his conversations, in that he had difficulty hearing instructions and had to request that people repeat themselves.  When the 2014 examiners were asked to provide an addendum opinion based on the combined impact of his mental and physical disabilities, the examiners felt that the Veteran was not unemployable as a result of a disability reasonably certain to continue throughout his life, did not suffer from disabilities sufficient to render it impossible for the average person to follow a substantially gainful employment or that he was suffering from any disorders determined to render him permanently and totally disabled.  

The Board has considered the Veteran's lay testimony and statements that he is not employable.  The Board notes that he indicated at one point that his employment was limited because he had worked for himself and because of the current economy.  The Veteran had a strong employment history until 2008, and had training as an electrician.  He has indicated he is a hard worker and he enjoys reading.  He is physically able to go to the gym multiple times per week, and he actively participates in volunteer work setting up and cleaning up after gatherings at the clubhouse where he lives.  The Board finds that the description of the Veteran's symptoms in his VA examination reports and VA treatment records show some functional impact from his anxiety, low back disorder, knee disorders, and hearing loss, but that they do not rise to the level of precluding employment.  

In sum, the Board does not doubt that the Veteran's service-connected hearing loss and nonservice-connected low back, knees, and otitis externa have some impact on his employability.  However, for the reasons and bases set forth above, the preponderance of the evidence is against finding his disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the pension claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is encouraged to reapply for pension benefits if there is a change in severity (for the worse) of any disabilities, or the addition of other service or nonservice-connected disabilities. 

In light of the Veteran's education, work history, and the assessed severity of his physical and mental disorders, the Board finds the preponderance of the evidence shows the Veteran's disabilities do not currently preclude him from obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 3.342.  The Board finds further that the evidence of record shows there is no plausible basis to conclude the Veteran is unable to secure and follow a gainful occupation.  Hence, referral to the Director, Compensation Service for consideration on an extraschedular basis is not warranted.  38 C.F.R. §§ 4.16(b), 4.17(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  


ORDER

Entitlement to nonservice-connected VA pension benefits is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


